       Case 1:19-cv-05028-WMR Document 55 Filed 03/06/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

DEMOCRATIC PARTY OF GEORGIA,
INC., DSCC, and DCCC,
           Plaintiffs,                             Civil Action File No.
                                                   1:19-cv-5028-WMR
                    v.
BRAD RAFFENSPERGER, in his official
capacity as SECRETARY OF STATE OF
GEORGIA; REBECCA N. SULLIVAN,
DAVID J. WORLEY, SETH HARP, and
ANH LE, in their official capacities as
Members of the Georgia State Election
Board; and STEPHEN DAY, JOHN
MANGANO, ALICE O’LENICK, BEN
SATTERFIELD, and BEAUTY
BALDWIN, in their official capacities as
Members of the Gwinnett County Board of
Registration and Elections,
           Defendants.



                    JOINT NOTICE OF SETTLEMENT

     Plaintiffs Democratic Party of Georgia, Inc., DSCC, and DCCC

(“Plaintiffs”) and Defendants Stephen Day, John Mangano, Alice O’Lenick, Ben

Satterfield, and Beauty Baldwin (“Gwinnett Defendants”) hereby give notice of

settlement of the above-captioned matter. The settlement agreement between the
       Case 1:19-cv-05028-WMR Document 55 Filed 03/06/20 Page 2 of 4




parties is set forth in Attachment A. Plaintiffs agree to voluntarily dismiss the

matter as to Gwinnett Defendants within five days of the date of this Notice.

Respectfully submitted,


By: /s/ Bruce V. Spiva                       By: /s/ Bryan P. Tyson

    Marc E. Elias*                                Bryan P. Tyson
    Bruce V. Spiva*                               Georgia Bar No. 515411
    John Devaney*                                 btyson@taylorenglish.com
    Amanda R. Callais*                            Bryan F. Jacoutot
    K’Shaani Smith*                               Georgia Bar No. 668272
    Emily R. Brailey*                             bjacoutot@taylorenglish.com
                                                  TAYLOR ENGLISH DUMA LLP
    PERKINS COIE LLP                              1600 Parkwood Circle, Suite 200
    700 Thirteenth Street, N.W., Suite 800        Atlanta, GA 30339
    Washington, D.C. 20005-3960                   770.434.6868 (telephone)
    Telephone: (202) 654-6200
    Facsimile: (202) 654-6211                     Counsel for Gwinnett Defendants
    MElias@perkinscoie.com
    BSpiva@perkinscoie.com
    ACallais@perkinscoie.com
    KShaaniSmith@perkinscoie.com
    EBrailey@perkinscoie.com

    *Admitted Pro Hac Vice




                                      -2-
   Case 1:19-cv-05028-WMR Document 55 Filed 03/06/20 Page 3 of 4




Halsey G. Knapp, Jr.
Georgia Bar No. 425320
Joyce Gist Lewis
Georgia Bar No. 296261
Adam Sparks
Georgia Bar No. 341578
KREVOLIN & HORST, LLC
One Atlantic Center
1201 W. Peachtree St., NW, Suite 3250
Atlanta, GA 30309
Telephone: (404) 888- 9700
Facsimile: (404) 888-9577
hknapp@khlawfirm.com
jlewis@khlawfirm.com
sparks@khlawfirm.com

Counsel for Plaintiffs




                                 -3-
        Case 1:19-cv-05028-WMR Document 55 Filed 03/06/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on the 6th day of March 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will

automatically send email notification of such filing to parties in this action.


Dated: March 6, 2020                           /s/ Bruce V. Spiva
                                               Counsel for Plaintiffs
